Exhibit 10.2

 

RLI CORP. DIRECTOR AND OFFICER

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the
             day of                 , 2006, by and between RLI Corp., an
Illinois corporation (the “Company”), and                                     
(“Indemnitee”).

 

RECITALS

 

A.            The Company is aware that competent and experienced persons are
increasingly reluctant to serve or continue serving as directors or officers of
companies unless they are protected by comprehensive liability insurance and
adequate indemnification due to the increased exposure to litigation costs and
risks resulting from service to such companies that often bear no relationship
to the compensation of such directors or officers.

 

B.            The statutes and judicial decisions regarding the duties of
directors and officers often fail to provide directors and officers with
adequate, reliable knowledge of the legal risks to which they are exposed or the
manner in which they are expected to execute their fiduciary duties and
responsibilities.

 

C.            The Company and the Indemnitee recognize that plaintiffs often
seek damages in such large amounts, and the costs of litigation may be so great
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation can create an extraordinary burden on the personal resources of
directors and officers.

 

D.            The board of directors of the Company has concluded that, to
attract and retain competent and experienced persons to serve as directors and
officers of the Company, it is not only reasonable and prudent but necessary to
promote the best interests of the Company and its stockholders for the Company
to contractually indemnify its directors and certain of its officers in the
manner set forth herein, and to assume for itself liability for expenses and
damages in connection with claims against such directors and officers in
connection with their service to the Company as provided herein.

 

E.             The Company desires and has requested the Indemnitee to serve or
continue to serve as a director and/or officer of the Company, and the
Indemnitee is willing to serve, or to continue to serve, as a director and/or
officer of the Company if the Indemnitee is furnished the indemnity provided for
herein by the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 


1.             DEFINITIONS. FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE CORRESPONDING MEANINGS SET FORTH BELOW.

 

--------------------------------------------------------------------------------


 

“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief in connection with or arising from an
Indemnification Event.

 

“Company Action” means a Proceeding in which a Claim has been brought by or in
the name of the Company to procure a judgment in its favor.

 

“Covered Entity” means (i) the Company, (ii) any subsidiary of the Company or
(iii) any other Person for which Indemnitee is or was or may be deemed to be
serving, at the request of the Company or any subsidiary of the Company, as a
director, officer, employee, controlling person, agent or fiduciary.

 

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Company’s board of directors but is not a party to any Proceeding
then pending with respect to any Indemnification Event.

 

“ERISA” means Employee Retirement Income Security Act of 1974, as amended, or
any similar Federal statute then in effect.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

 

“Expenses” means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitee (including, subject to the
limitations set forth in Section 3(c) below, reasonable attorneys’ fees) in
connection with or arising from an Indemnification Event, including, without
limitation: (i) the investigation or defense of a Claim; (ii) being, or
preparing to be, a witness or otherwise participating, or preparing to
participate, in any Proceeding; (iii) furnishing, or preparing to furnish,
documents in response to a subpoena or otherwise in connection with any
Proceeding; (iv) any appeal of any judgment, outcome or determination in any
Proceeding (including, without limitation, any premium, security for and other
costs relating to any cost bond, supersedeas bond or any other appeal bond or
its equivalent); (v) establishing or enforcing any right to indemnification
under this Agreement (including, without limitation, pursuant to
Section 2(c) below), Illinois law or otherwise, regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action, a
court of competent jurisdiction over such action determines that each of the
material assertions made by Indemnitee as a basis for such action was not made
in good faith or was frivolous; (vi) Indemnitee’s defense of any Proceeding
instituted by or in the name of the Company under this Agreement to enforce or
interpret any of the terms of this Agreement (including, without limitation,
costs and expenses incurred with respect to Indemnitee’s counterclaims and
cross-claims made in such action); and (vii) any Federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, including all interest, assessments and
other charges paid or payable with respect to such payments. For purposes of
clarification, Expenses shall not include Losses.

 

--------------------------------------------------------------------------------


 

An “Indemnification Event” shall be deemed to have occurred if Indemnitee was or
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of Indemnitee
while serving in any such capacity (including, without limitation, rendering any
written statement that is a Required Statement or is made to another officer or
employee of the Covered Entity to support a Required Statement).

 

“Independent Legal Counsel” means an attorney or firm of attorneys designated by
the Disinterested Directors (or, if there are no Disinterested Directors, the
Company’s board of directors) that is experienced in matters of corporate law
and neither presently is, nor in the thirty-six (36) months prior to such
designation has been, retained to represent:  (i) the Company or Indemnitee in
any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder.

 

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.

 

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation,
(i) with respect to a corporation, its articles of incorporation and bylaws,
(ii) with respect to a limited liability company, its operating agreement, and
(iii) with respect to a limited partnership, its partnership agreement.

 

“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or appeal or any other actual,
threatened or completed proceeding, whether brought in the right of a Covered
Entity or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative nature.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other enterprise or government or agency or
political subdivision thereof.

 

“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding the design, adequacy or evaluation of a
Covered Entity’s internal controls or disclosure controls and procedures or the
accuracy, sufficiency or completeness of reports or statements filed by a
Covered Entity with the SEC pursuant to federal law and/or administrative
regulations, including without limitation, the certifications contemplated by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as amended, or any
rule or regulation promulgated pursuant thereto.

 

--------------------------------------------------------------------------------


 

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following:  (i) a majority of the Disinterested
Directors, even if such Persons would not constitute a quorum of the Company’s
board of directors; (ii) a committee consisting solely of Disinterested
Directors, even if such Persons would not constitute a quorum of the Company’s
board of directors, so long as such committee was designated by a majority of
the Disinterested Directors; (iii) Independent Legal Counsel (in which case, any
determination shall be evidenced by the rendering of a written opinion); or
(iv) in the absence of any Disinterested Directors, the Company’s stockholders.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

 


2.             INDEMNIFICATION.


 


(A)           INDEMNIFICATION OF LOSSES AND EXPENSES. IF AN INDEMNIFICATION
EVENT HAS OCCURRED, THEN, SUBJECT TO SECTION 9 BELOW, THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS INDEMNITEE, TO THE FULLEST EXTENT PERMITTED BY LAW,
AGAINST ANY AND ALL LOSSES AND EXPENSES, BUT ONLY IF THE INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN, OR NOT
OPPOSED TO, THE BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO ANY CRIMINAL
PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE INDEMNITEE’S CONDUCT WAS
UNLAWFUL. THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT OR
CONVICTION OR ON PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT, OF
ITSELF, CREATE A PRESUMPTION THAT INDEMNITEE (I) DID NOT ACT IN GOOD FAITH AND
IN A MANNER WHICH INDEMNITEE REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO,
THE BEST INTERESTS OF THE COMPANY, OR (II) WITH RESPECT TO ANY CRIMINAL
PROCEEDING, HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS
UNLAWFUL.


 


(B)           LIMITATION WITH RESPECT TO COMPANY ACTIONS. NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT INDEMNIFY AND HOLD HARMLESS INDEMNITEE WITH
RESPECT TO ANY LOSSES OR EXPENSES IN CONNECTION WITH OR ARISING FROM ANY COMPANY
ACTION AS TO WHICH THE INDEMNITEE SHALL HAVE BEEN FINALLY ADJUDGED TO BE LIABLE
TO THE COMPANY BY A COURT OF COMPETENT JURISDICTION DUE TO INDEMNITEE’S
NEGLIGENCE OR MISCONDUCT IN THE PERFORMANCE OF THE INDEMNITEE’S DUTIES TO THE
COMPANY, UNLESS, AND THEN ONLY TO EXTENT THAT, ANY COURT IN WHICH SUCH COMPANY
ACTION WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE
ADJUDICATION OF LIABILITY, BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, THE
INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO EXPENSES FOR SUCH
INDEMNIFICATION AS SUCH COURT SHALL DEEM PROPER.


 


(C)           ADVANCEMENT OF EXPENSES. THE COMPANY SHALL ADVANCE EXPENSES TO OR
ON BEHALF OF INDEMNITEE AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN
30 DAYS AFTER WRITTEN REQUEST THEREFOR BY INDEMNITEE, WHICH REQUEST SHALL BE
ACCOMPANIED BY VOUCHERS, INVOICES OR SIMILAR EVIDENCE DOCUMENTING IN REASONABLE
DETAIL THE EXPENSES INCURRED OR TO BE INCURRED BY INDEMNITEE. THE INDEMNITEE
HEREBY UNDERTAKES TO REPAY SUCH AMOUNTS ADVANCED ONLY IF, AND TO THE EXTENT
THAT, IT SHALL ULTIMATELY BE DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY AS AUTHORIZED BY THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(D)           CONTRIBUTION. IF, AND TO THE EXTENT, THE INDEMNIFICATION OF
INDEMNITEE PROVIDED FOR IN SECTION 2(A) ABOVE FOR ANY REASON IS HELD BY A COURT
OF COMPETENT JURISDICTION NOT TO BE PERMISSIBLE FOR LIABILITIES ARISING UNDER
FEDERAL SECURITIES LAWS OR ERISA, THEN THE COMPANY, IN LIEU OF INDEMNIFYING
INDEMNITEE UNDER THIS AGREEMENT, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY INDEMNITEE AS A RESULT OF SUCH LOSSES OR EXPENSES (I) IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COVERED ENTITIES
AND ALL OFFICERS, DIRECTORS OR EMPLOYEES OF THE COVERED ENTITIES OTHER THAN
INDEMNITEE WHO ARE JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH
PROCEEDING), ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER HAND, OR (II) IF THE
ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS
REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COVERED
ENTITIES AND ALL OFFICERS, DIRECTORS OR EMPLOYEES OF THE COVERED ENTITIES OTHER
THAN INDEMNITEE WHO ARE JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN
SUCH PROCEEDING), ON THE ONE HAND, AND THE INDEMNITEE, ON THE OTHER HAND, IN
CONNECTION WITH THE ACTION OR INACTION THAT RESULTED IN SUCH LOSSES OR EXPENSES,
AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF
THE COVERED ENTITIES AND ALL OFFICERS, DIRECTORS OR EMPLOYEES OF THE COVERED
ENTITIES OTHER THAN INDEMNITEE WHO ARE JOINTLY LIABLE WITH INDEMNITEE (OR WOULD
BE IF JOINED IN SUCH PROCEEDING), ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER
HAND, SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE DEGREE TO
WHICH THEIR ACTIONS WERE MOTIVATED BY INTENT TO GAIN PERSONAL PROFIT OR
ADVANTAGE, THE DEGREE TO WHICH THEIR LIABILITY IS PRIMARY OR SECONDARY, AND THE
DEGREE TO WHICH THEIR CONDUCT IS ACTIVE OR PASSIVE. NO PERSON FOUND GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
FOUND GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


3.             INDEMNIFICATION PROCEDURES.


 


(A)           NOTICE OF INDEMNIFICATION EVENT. INDEMNITEE SHALL GIVE THE COMPANY
NOTICE AS SOON AS PRACTICABLE OF ANY INDEMNIFICATION EVENT OF WHICH INDEMNITEE
BECOMES AWARE AND OF ANY REQUEST FOR INDEMNIFICATION HEREUNDER, PROVIDED THAT
ANY FAILURE TO SO NOTIFY THE COMPANY SHALL NOT RELIEVE THE COMPANY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT IF, AND THEN ONLY TO THE EXTENT THAT,
SUCH FAILURE INCREASES THE LIABILITY OF THE COMPANY UNDER THIS AGREEMENT.


 


(B)           NOTICE TO INSURERS. IF, AT THE TIME THE COMPANY RECEIVES NOTICE OF
AN INDEMNIFICATION EVENT PURSUANT TO SECTION 3(A) ABOVE, THE COMPANY HAS
LIABILITY INSURANCE IN EFFECT WHICH MAY COVER SUCH INDEMNIFICATION EVENT, THE
COMPANY SHALL GIVE PROMPT WRITTEN NOTICE OF SUCH INDEMNIFICATION EVENT TO THE
INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN EACH OF THE APPLICABLE
POLICIES OF INSURANCE. THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH INDEMNIFICATION EVENT IN ACCORDANCE WITH THE
TERMS OF SUCH POLICIES; PROVIDED THAT NOTHING IN THIS SECTION 3(B) SHALL AFFECT
THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT OR THE COMPANY’S OBLIGATIONS TO
COMPLY WITH THE PROVISIONS OF THIS AGREEMENT IN A TIMELY MANNER AS PROVIDED.


 


(C)           SELECTION OF COUNSEL. IF THE COMPANY SHALL BE OBLIGATED HEREUNDER
TO PAY OR ADVANCE EXPENSES OR INDEMNIFY INDEMNITEE WITH RESPECT TO ANY LOSSES,
THE COMPANY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF ANY RELATED CLAIMS, WITH
COUNSEL SELECTED BY THE COMPANY. AFTER THE RETENTION OF SUCH COUNSEL BY THE
COMPANY, THE COMPANY WILL NOT BE LIABLE TO

 

--------------------------------------------------------------------------------


 


INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY
INDEMNITEE WITH RESPECT TO THE DEFENSE OF SUCH CLAIMS; PROVIDED THAT: 
(I) INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY COUNSEL IN CONNECTION WITH ANY
SUCH CLAIM AT INDEMNITEE’S EXPENSE; AND (II) IF (A) THE EMPLOYMENT OF COUNSEL BY
INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY, (B) COUNSEL FOR
INDEMNITEE SHALL HAVE PROVIDED THE COMPANY WITH WRITTEN ADVICE THAT THERE IS A
CONFLICT OF INTEREST BETWEEN THE COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY
SUCH DEFENSE, OR (C) THE COMPANY SHALL NOT CONTINUE TO RETAIN SUCH COUNSEL TO
DEFEND SUCH CLAIM, THEN THE FEES AND EXPENSES OF INDEMNITEE’S COUNSEL SHALL BE
AT THE EXPENSE OF THE COMPANY.


 


4.             DETERMINATION OF RIGHT TO INDEMNIFICATION.


 


(A)           SUCCESSFUL PROCEEDING. TO THE EXTENT INDEMNITEE HAS BEEN
SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN DEFENSE OF ANY PROCEEDING REFERRED TO
IN SECTION 2(A) OR 2(B), THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST LOSSES
AND EXPENSES INCURRED BY HIM IN CONNECTION THEREWITH. IF INDEMNITEE IS NOT
WHOLLY SUCCESSFUL IN SUCH PROCEEDING, BUT IS SUCCESSFUL, ON THE MERITS OR
OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS IN SUCH PROCEEDING, THE
COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL LOSSES AND EXPENSES ACTUALLY OR
REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED
CLAIM.


 


(B)           OTHER PROCEEDINGS. IN THE EVENT THAT SECTION 4(A) IS INAPPLICABLE,
THE COMPANY SHALL NEVERTHELESS INDEMNIFY INDEMNITEE, UNLESS, BUT THEN ONLY TO
THE EXTENT THAT, A REVIEWING PARTY CHOSEN PURSUANT TO SECTION 4(C) DETERMINES
THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN
SECTION 2(A) OR 2(B), AS APPLICABLE, AS A CONDITION TO SUCH INDEMNIFICATION.


 


(C)           REVIEWING PARTY DETERMINATION. IF, AND TO THE EXTENT, ANY
APPLICABLE LAW REQUIRES THE DETERMINATION THAT INDEMNITEE HAS MET THE APPLICABLE
STANDARD OF CONDUCT SET FORTH IN SECTION 2(A) OR 2(B), AS APPLICABLE, AS A
CONDITION TO ANY SUCH INDEMNIFICATION, A REVIEWING PARTY CHOSEN BY THE COMPANY’S
BOARD OF DIRECTORS SHALL MAKE SUCH DETERMINATION, SUBJECT TO THE FOLLOWING:


 


(I)            A REVIEWING PARTY SO CHOSEN SHALL ACT IN THE UTMOST GOOD FAITH TO
ASSURE INDEMNITEE A COMPLETE OPPORTUNITY TO PRESENT TO SUCH REVIEWING PARTY
INDEMNITEE’S CASE THAT INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT.


 


(II)           INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH IF
INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF A COVERED
ENTITY, INCLUDING, WITHOUT LIMITATION, ITS FINANCIAL STATEMENTS, OR ON
INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS OR EMPLOYEES OF A COVERED
ENTITY IN THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR A
COVERED ENTITY OR ON INFORMATION OR RECORDS GIVEN, OR REPORTS MADE, TO A COVERED
ENTITY BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER
EXPERT SELECTED WITH REASONABLE CARE BY A COVERED ENTITY. IN ADDITION, THE
KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR, OFFICER, AGENT OR
EMPLOYEE OF A COVERED ENTITY SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF
DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT. WHETHER OR NOT
THE FOREGOING PROVISIONS OF THIS SECTION 4(C)(II) ARE SATISFIED, IT SHALL IN ANY
EVENT BE PRESUMED THAT INDEMNITEE HAS AT ALL TIMES ACTED IN GOOD FAITH AND IN A
MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY. ANY

 

--------------------------------------------------------------------------------


 


PERSON SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE BURDEN OF PROOF AND
THE BURDEN OF PERSUASION, BY CLEAR AND CONVINCING EVIDENCE.


 


(III)          IF A REVIEWING PARTY CHOSEN PURSUANT TO THIS SECTION 4(C) SHALL
NOT HAVE MADE A DETERMINATION WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION
WITHIN THIRTY (30) DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST THEREFOR,
THE REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO
HAVE BEEN MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT
(A) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A
MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY
MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (B) A
PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW; PROVIDED, HOWEVER,
THAT SUCH 30 DAY PERIOD MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN
ADDITIONAL FIFTEEN (15) DAYS, IF THE REVIEWING PARTY IN GOOD FAITH REQUIRES SUCH
ADDITIONAL TIME FOR OBTAINING OR EVALUATING DOCUMENTATION AND/OR INFORMATION
RELATING THERETO; AND PROVIDED, FURTHER, THAT THE FOREGOING PROVISIONS OF THIS
SECTION 4(C)(III) SHALL NOT APPLY IF (I) THE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION IS TO BE MADE BY THE STOCKHOLDERS OF THE COMPANY, (II) A SPECIAL
MEETING OF STOCKHOLDERS IS CALLED BY THE BOARD OF DIRECTORS OF THE COMPANY FOR
SUCH PURPOSE WITHIN THIRTY (30) DAYS AFTER THE STOCKHOLDERS ARE CHOSEN AS THE
REVIEWING PARTY, (III) SUCH MEETING IS HELD FOR SUCH PURPOSE WITHIN SIXTY (60)
DAYS AFTER HAVING BEEN SO CALLED, AND (IV) SUCH DETERMINATION IS MADE THEREAT.


 


(D)           APPEAL TO COURT. NOTWITHSTANDING A DETERMINATION BY A REVIEWING
PARTY CHOSEN PURSUANT TO SECTION 4(C) THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION WITH RESPECT TO A SPECIFIC CLAIM OR PROCEEDING (AN “ADVERSE
DETERMINATION”), INDEMNITEE SHALL HAVE THE RIGHT TO APPLY TO THE COURT IN WHICH
THAT CLAIM OR PROCEEDING IS OR WAS PENDING OR ANY OTHER COURT OF COMPETENT
JURISDICTION FOR THE PURPOSE OF ENFORCING INDEMNITEE’S RIGHT TO INDEMNIFICATION
PURSUANT TO THIS AGREEMENT, PROVIDED THAT INDEMNITEE SHALL COMMENCE ANY SUCH
PROCEEDING SEEKING TO ENFORCE INDEMNITEE’S RIGHT TO INDEMNIFICATION WITHIN ONE
(1) YEAR FOLLOWING THE DATE UPON WHICH INDEMNITEE IS NOTIFIED IN WRITING BY THE
COMPANY OF THE ADVERSE DETERMINATION. IN THE EVENT OF ANY DISPUTE BETWEEN THE
PARTIES CONCERNING THEIR RESPECTIVE RIGHTS AND OBLIGATIONS HEREUNDER, THE
COMPANY SHALL HAVE THE BURDEN OF PROVING THAT THE COMPANY IS NOT OBLIGATED TO
MAKE THE PAYMENT OR ADVANCE CLAIMED BY INDEMNITEE.


 


(E)           PRESUMPTION OF SUCCESS. THE COMPANY ACKNOWLEDGES THAT A SETTLEMENT
OR OTHER DISPOSITION SHORT OF FINAL JUDGMENT SHALL BE DEEMED A SUCCESSFUL
RESOLUTION FOR PURPOSES OF SECTION 4(A) IF IT PERMITS A PARTY TO AVOID EXPENSE,
DELAY, DISTRACTION, DISRUPTION OR UNCERTAINTY. IN THE EVENT THAT ANY PROCEEDING
TO WHICH INDEMNITEE IS A PARTY IS RESOLVED IN ANY MANNER OTHER THAN BY ADVERSE
JUDGMENT AGAINST INDEMNITEE (INCLUDING, WITHOUT LIMITATION, SETTLEMENT OF SUCH
PROCEEDING WITH OR WITHOUT PAYMENT OF MONEY OR OTHER CONSIDERATION), IT SHALL BE
PRESUMED THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN SUCH
PROCEEDING. ANYONE SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE BURDEN OF
PROOF AND THE BURDEN OF PERSUASION, BY CLEAR AND CONVINCING EVIDENCE.


 


5.             ADDITIONAL INDEMNIFICATION RIGHTS; NON-EXCLUSIVITY.


 


(A)           SCOPE. THE COMPANY HEREBY AGREES TO INDEMNIFY INDEMNITEE TO THE
FULLEST EXTENT PERMITTED BY LAW, EVEN IF SUCH INDEMNIFICATION IS NOT
SPECIFICALLY AUTHORIZED BY THE

 

--------------------------------------------------------------------------------


 


OTHER PROVISIONS OF THIS AGREEMENT OR ANY OTHER AGREEMENT, THE ORGANIZATIONAL
DOCUMENTS OF ANY COVERED ENTITY OR BY APPLICABLE LAW. IN THE EVENT OF ANY CHANGE
AFTER THE DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH
EXPANDS THE RIGHT OF AN ILLINOIS CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD
OF DIRECTORS OR AN OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR FIDUCIARY, IT
IS THE INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS
AGREEMENT THE GREATER BENEFITS AFFORDED BY SUCH CHANGE. IN THE EVENT OF ANY
CHANGE IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH NARROWS THE RIGHT OF AN
ILLINOIS CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS OR AN
OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR FIDUCIARY, SUCH CHANGE, TO THE
EXTENT NOT OTHERWISE REQUIRED BY SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS
AGREEMENT, SHALL HAVE NO EFFECT ON THIS AGREEMENT OR THE PARTIES RIGHTS AND
OBLIGATIONS HEREUNDER EXCEPT AS SET FORTH IN SECTION 9(A) HEREOF.


 


(B)           NON-EXCLUSIVITY. THE RIGHTS TO INDEMNIFICATION, CONTRIBUTION AND
ADVANCEMENT OF EXPENSES PROVIDED IN THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE
OF, BUT SHALL BE IN ADDITION TO, ANY OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY
TIME BE ENTITLED UNDER THE ORGANIZATIONAL DOCUMENTS OF ANY COVERED ENTITY, ANY
OTHER AGREEMENT, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, THE LAWS
OF THE STATE OF ILLINOIS OR OTHERWISE. FURTHERMORE, NO RIGHT OR REMEDY HEREIN
CONFERRED IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY
OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT
AND REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR
OTHERWISE. THE ASSERTION OF ANY RIGHT OR REMEDY HEREUNDER OR OTHERWISE SHALL NOT
PREVENT THE CONCURRENT ASSERTION OF ANY OTHER RIGHT OR REMEDY. THE RIGHTS TO
INDEMNIFICATION, CONTRIBUTION AND ADVANCEMENT OF EXPENSES PROVIDED IN THIS
AGREEMENT SHALL CONTINUE AS TO INDEMNITEE FOR ANY ACTION INDEMNITEE TOOK OR DID
NOT TAKE WHILE SERVING IN AN INDEMNIFIED CAPACITY EVEN THOUGH INDEMNITEE
MAY HAVE CEASED TO SERVE IN SUCH CAPACITY.


 


6.             NO DUPLICATION OF PAYMENTS. THE COMPANY SHALL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE ANY PAYMENT OF ANY AMOUNT OTHERWISE INDEMNIFIABLE
HEREUNDER, OR FOR WHICH ADVANCEMENT IS PROVIDED HEREUNDER, IF AND TO THE EXTENT
INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT, WHETHER PURSUANT TO ANY
INSURANCE POLICY, THE ORGANIZATIONAL DOCUMENTS OF ANY COVERED ENTITY OR
OTHERWISE.


 


7.             MUTUAL ACKNOWLEDGMENT. BOTH THE COMPANY AND INDEMNITEE
ACKNOWLEDGE THAT, IN CERTAIN INSTANCES, FEDERAL LAW OR PUBLIC POLICY
MAY OVERRIDE APPLICABLE STATE LAW AND PROHIBIT THE COMPANY FROM INDEMNIFYING ITS
DIRECTORS AND OFFICERS UNDER THIS AGREEMENT OR OTHERWISE. FOR EXAMPLE, THE
COMPANY AND INDEMNITEE ACKNOWLEDGE THAT THE SEC HAS TAKEN THE POSITION THAT
INDEMNIFICATION IS NOT PERMISSIBLE FOR LIABILITIES ARISING UNDER CERTAIN FEDERAL
SECURITIES LAWS, AND FEDERAL LEGISLATION PROHIBITS INDEMNIFICATION FOR CERTAIN
ERISA VIOLATIONS. INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY HAS
UNDERTAKEN, OR MAY BE REQUIRED IN THE FUTURE TO UNDERTAKE, WITH THE SEC TO
SUBMIT THE QUESTION OF INDEMNIFICATION TO A COURT IN CERTAIN CIRCUMSTANCES FOR A
DETERMINATION OF THE COMPANY’S RIGHT UNDER PUBLIC POLICY TO INDEMNIFY
INDEMNITEE, AND ANY RIGHT TO INDEMNIFICATION HEREUNDER SHALL BE SUBJECT TO, AND
CONDITIONED UPON, ANY SUCH REQUIRED COURT DETERMINATION.


 


8.             LIABILITY INSURANCE. TO THE EXTENT THE COMPANY MAINTAINS
LIABILITY INSURANCE APPLICABLE TO DIRECTORS, OFFICERS, EMPLOYEES, CONTROLLING
PERSONS, AGENTS OR FIDUCIARIES OF ANY COVERED ENTITY, INDEMNITEE SHALL BE
COVERED BY SUCH POLICY OR POLICIES IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE
SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF

 

--------------------------------------------------------------------------------


 


THE COVERED ENTITY’S DIRECTORS, IF INDEMNITEE IS A DIRECTOR OF SUCH COVERED
ENTITY, OR OF THE COVERED ENTITY’S OFFICERS, IF INDEMNITEE IS NOT A DIRECTOR OF
SUCH COVERED ENTITY BUT IS AN OFFICER OF SUCH COVERED ENTITY, OR OF THE COVERED
ENTITY’S KEY EMPLOYEES, CONTROLLING PERSONS, AGENTS OR FIDUCIARIES, IF
INDEMNITEE IS NOT AN OFFICER OR DIRECTOR BUT IS A KEY EMPLOYEE, CONTROLLING
PERSON, AGENT OR FIDUCIARY OF SUCH COVERED ENTITY, AS THE CASE MAY BE. THE
COMPANY SHALL ADVISE INDEMNITEE AS TO THE GENERAL TERMS OF, AND THE AMOUNTS OF
COVERAGE PROVIDE BY, ANY LIABILITY INSURANCE POLICY DESCRIBED IN THIS SECTION 8
AND SHALL PROMPTLY NOTIFY INDEMNITEE IF, AT ANY TIME, ANY SUCH INSURANCE POLICY
WILL NO LONGER BE MAINTAINED OR THE AMOUNT OF COVERAGE UNDER ANY SUCH INSURANCE
POLICY WILL BE DECREASED.


 


9.             EXCEPTIONS. ANY OTHER PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT TO INDEMNIFY INDEMNITEE:


 

(A)           AGAINST ANY LOSSES OR EXPENSES, OR ADVANCE EXPENSES TO INDEMNITEE,
WITH RESPECT TO CLAIMS INITIATED OR BROUGHT VOLUNTARILY BY INDEMNITEE, AND NOT
BY WAY OF DEFENSE (INCLUDING, WITHOUT LIMITATION, AFFIRMATIVE DEFENSES AND
COUNTER-CLAIMS), EXCEPT (I) CLAIMS TO ESTABLISH OR ENFORCE A RIGHT TO
INDEMNIFICATION, CONTRIBUTION OR ADVANCEMENT WITH RESPECT TO AN INDEMNIFICATION
EVENT, WHETHER UNDER THIS AGREEMENT, ANY OTHER AGREEMENT OR INSURANCE POLICY,
THE COMPANY’S ORGANIZATIONAL DOCUMENTS OF ANY COVERED ENTITY, THE LAWS OF THE
STATE OF ILLINOIS OR OTHERWISE, OR (II) IF THE COMPANY’S BOARD OF DIRECTORS HAS
APPROVED SPECIFICALLY THE INITIATION OR BRINGING OF SUCH CLAIM;

 

(B)           AGAINST ANY LOSSES OR EXPENSES, OR ADVANCE EXPENSES TO INDEMNITEE,
WITH RESPECT TO CLAIMS ARISING (I) WITH RESPECT TO AN ACCOUNTING OF PROFITS MADE
FROM THE PURCHASE AND SALE (OR SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF
THE COMPANY WITHIN THE MEANING OF SECTION 16(B) OF THE EXCHANGE ACT OR
(II) PURSUANT TO SECTION 304 OR 306 OF THE SARBANES-OXLEY ACT OF 2002, AS
AMENDED, OR ANY RULE OR REGULATION PROMULGATED PURSUANT THERETO; OR

 

(C)           IF, AND TO THE EXTENT, THAT A COURT OF COMPETENT JURISDICTION
RENDERS A FINAL, UNAPPEALABLE DECISION THAT SUCH INDEMNIFICATION IS NOT LAWFUL.

 


10.          MISCELLANEOUS.


 


(A)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


 


(B)           BINDING EFFECT; SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING WITH RESPECT TO
THE COMPANY, ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY) AND WITH RESPECT TO INDEMNITEE, HIS OR HER SPOUSE, HEIRS, AND PERSONAL
AND LEGAL REPRESENTATIVES. THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR OR
ASSIGN (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL, SUBSTANTIALLY ALL, OR A SUBSTANTIAL PART, OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE. THIS AGREEMENT
SHALL CONTINUE

 

--------------------------------------------------------------------------------


 


IN EFFECT WITH RESPECT TO CLAIMS RELATING TO INDEMNIFICATION EVENTS REGARDLESS
OF WHETHER INDEMNITEE CONTINUES TO SERVE AS A DIRECTOR, OFFICER, EMPLOYEE,
CONTROLLING PERSON, AGENT OR FIDUCIARY OF ANY COVERED ENTITY.


 


(C)           NOTICE. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING, SHALL BE EFFECTIVE WHEN GIVEN, AND SHALL IN ANY
EVENT BE DEEMED TO BE GIVEN (A) FIVE (5) DAYS AFTER DEPOSIT WITH THE U.S. POSTAL
SERVICE OR OTHER APPLICABLE POSTAL SERVICE, IF DELIVERED BY FIRST CLASS MAIL,
POSTAGE PREPAID, (B) UPON DELIVERY, IF DELIVERED BY HAND, (C) ONE (1) BUSINESS
DAY AFTER THE BUSINESS DAY OF DEPOSIT WITH FEDERAL EXPRESS OR SIMILAR,
NATIONALLY RECOGNIZED OVERNIGHT COURIER, FREIGHT PREPAID, OR (D) ONE
(1) BUSINESS DAY AFTER THE BUSINESS DAY OF DELIVERY BY CONFIRMED FACSIMILE
TRANSMISSION, IF DELIVERABLE BY FACSIMILE TRANSMISSION, WITH COPY BY OTHER MEANS
PERMITTED HEREUNDER, AND ADDRESSED, IF TO INDEMNITEE, TO THE INDEMNITEE’S
ADDRESS OR FACSIMILE NUMBER (AS APPLICABLE) AS SET FORTH BENEATH THE
INDEMNITEE’S SIGNATURE TO THIS AGREEMENT, OR, IF TO THE COMPANY, AT THE ADDRESS
OR FACSIMILE NUMBER (AS APPLICABLE) OF ITS PRINCIPAL CORPORATE OFFICES
(ATTENTION:  SECRETARY), OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER (AS
APPLICABLE) AS SUCH PARTY MAY DESIGNATE TO THE OTHER PARTIES HERETO.


 


(D)           ENFORCEABILITY. THIS AGREEMENT IS A LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
ITS TERMS.


 


(E)           CONSENT TO JURISDICTION. THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF
ILLINOIS FOR ALL PURPOSES IN CONNECTION WITH ANY PROCEEDING WHICH ARISES OUT OF
OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY PROCEEDING INSTITUTED UNDER THIS
AGREEMENT SHALL BE COMMENCED, PROSECUTED AND CONTINUED ONLY IN THE COURTS OF THE
STATE OF ILLINOIS.


 


(F)            SEVERABILITY. THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE
IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF (INCLUDING ANY PROVISION WITHIN A
SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE, AND THE REMAINING
PROVISIONS SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.
FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF THIS AGREEMENT CONTAINING ANY
PROVISION HELD TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE THAT IS NOT ITSELF
INVALID, VOID OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE
EXTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR UNENFORCEABLE.


 


(G)           CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


(H)           SUBROGATION. IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF INDEMNITEE WHO SHALL EXECUTE ALL DOCUMENTS REQUIRED AND SHALL DO
ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND TO ENABLE THE COMPANY
EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


(I)            AMENDMENT AND TERMINATION. NO AMENDMENT, MODIFICATION,
TERMINATION OR CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN
A WRITING SIGNED BY THE PARTIES

 

--------------------------------------------------------------------------------


 


TO BE BOUND THEREBY. NOTICE OF SAME SHALL BE PROVIDED TO ALL PARTIES HERETO. NO
WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL
CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR
SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


(J)            NO CONSTRUCTION AS EMPLOYMENT AGREEMENT. NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUED AS GIVING INDEMNITEE ANY RIGHT TO BE RETAINED
OR CONTINUE IN THE EMPLOY OR SERVICE OF ANY COVERED ENTITY.


 

[remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

COMPANY:

 

 

 

RLI Corp.

 

an Illinois corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------